 1                                                                            JS-6
 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
 9

10

11   CALIFORNIA INSURANCE                         CASE NO. 2:15-cv-1113 ODW (FFMx)
12   GUARANTEE ASSOCIATION,
                                                  JUDGMENT
13                           Plaintiff,
14
             vs.
15

16   ALEX M. AZAR II, in his official capacity
     as Secretary of the United States
17   Department of Health & Human Services;
18   UNITED STATES DEPARTMENT OF
     HEALTH & HUMAN SERVICES; and
19
     CENTER FOR MEDICARE &
20   MEDICAID SERVICES,
21
                             Defendants.
22

23

24

25

26

27

28

                                           JUDGMENT
     82409531v.1                              1
 1                                        JUDGMENT
 2                       It is HEREBY ORDERED and ADJUDGED:
 3           Judgment is entered in favor of Plaintiff California Insurance Guarantee
 4   Association for the reasons set forth in the Ninth Circuit Court of Appeal’s October
 5   10, 2019 opinion in Case Nos. 17-56526 and 17-56528, cited as Cal. Ins. Guar.
 6   Ass’n v. Azar, 940 F.3d 1061 (9th Cir. 2019). Accordingly, the Clerk of the Court
 7   shall close this case.
 8

 9

10   Dated: February 11, 2020                       OTIS D. WRIGHT, II
                                                    UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            JUDGMENT
     82409531v.1                                2
